Citation Nr: 0118970
Decision Date: 07/20/01	Archive Date: 09/12/01

DOCKET NO. 98-17 559               DATE JUL 20, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION 

The veteran served on active duty from November 1967 to September
1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma,
which confirmed and continued the 50 percent evaluation assigned to
the service-connected PTSD.

In June 2001, the veteran failed to report for a hearing before a
member of the Board at the RO in Muskogee, Oklahoma. As neither the
veteran nor his representative has alleged that the veteran had
good cause for his failure to appear and neither has requested that
the hearing be rescheduled, the Board will proceed as if the
request for a Board hearing has been withdrawn. See 38 C.F.R.
20.702(d)(2000).

A review of the claims file reflects that the veteran has raised a
claim of entitlement to a total rating based on unemployability due
to service-connected disabilities. This issue has not been
developed for appellate review and is referred to the RO for
appropriate action.

FINDING OF FACT

The veteran's PTSD is productive of incapacitating symptoms
resulting in occupational and social impairment, with deficiencies
in most areas.

CONCLUSION OF LAW

The schedular criteria for a 70 percent disability evaluation for
PTSD have been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1,
4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence that his service-connected PTSD is
more severely disabling than the current 50 percent evaluation
reflects as a result of such symptoms as difficulty concentrating,
daily flashbacks and nightmares, social isolation, short-term
memory loss, mood disturbance and disorientation.

Factual Background

An August 1997 VA PTSD examination report reflects that the veteran
was not currently employed, was involved in a common-law marriage
and had seven children. The veteran indicated that during the day,
he stayed inside, did housework, spent time with his kids, watched
television and read books, which sometimes made him cry. He related
that he slept three or four hours a night and dreamed about someone
breaking into his home, dying or getting killed. A mental status
examination revealed that the veteran's thought production and
continuity was good. His speech was goal directed. He was alert and
oriented times four. His memory was intact times two. His
relationship to reality was good. There was no evidence of any
thought disorder. The veteran was not suicidal or homicidal.
However, he was occasionally suicidal. He stated that his mood was
sad and angry. His affect was sad. The veteran's sleep and appetite
were decreased. The examiner related that he had reviewed the
veteran's claims file and he felt that the veteran continued to
have PTSD symptoms which caused moderate social and industrial
impairment. The veteran was also noted to have difficulty with
depression. Diagnoses of recurrent major depression, PTSD and
alcohol abuse in remission for four years were recorded by the
examiner. A Global Assessment Functioning Score (GAF) of 60 was
entered.

When examined by VA in April 1999, the veteran related that he had
not been able to work because of breathing difficulties and
problems with apprehension. The veteran related that he did not
attend one of his children's graduation because he felt very
apprehensive as the ceremony was held outside in a football
stadium. The veteran related that he became angry easily and that
he disliked being around people

- 3 -

because he would get anxious. The veteran related that he spent
time by himself and watched television. He indicated that he used
to read, but that he could not sit still long enough and feel
relaxed. He reported that he felt on edge must of the time and that
he had a tendency to become hypervigilant. He related that he felt
very emotional when he watched television shows.

A mental status examination in April 1999 revealed that the veteran
had poor eye contact in that he often looked off to the side. The
examiner noted that the veteran wore sun glasses during the
examination. He had pressured speech. The veteran did appear to be
anxious. He did not appear to be unnecessarily despondent. There
was no evidence of any hallucination, however, the veteran was
quite suspicious of the actions of others. His overall perception
was fair. His judgment appeared to be good. He was oriented times
three. An Axis I diagnosis of severe PTSD was entered. Axis IV
diagnosis related to problems with social environment in that the
veteran withdrew from others. He had problems with his primary
support group regarding tension in his family. A GAF score of 50
was recorded. It was the opinion of the examiner that the veteran's
PTSD had increased in severity over the years, and that his
difficulties were not just secondary to his physical condition.

Laws and Regulations

Pertinent regulations do not require that all cases show all
findings specified by the Rating Schedule, but that findings
sufficiently characteristic to identify the disease and the
resulting disability and above all, coordination of rating with
impairment of function will be expected in all cases. 38 C.F.R.
4.21 (2000). Therefore, the Board will consider the potential
application of the various other provisions of the regulations
governing VA benefits, whether or not they were raised by the
appellant, as well as the entire history of the appellant's
disability in reaching its decision, as required by Schafrath v.
Derwinski, 1 Vet. App. 589, 595 (1991).

Disability evaluations are determined by the application of the
Schedule for Rating Disabilities which is based on average
impairment of earning capacity. 38 U.S.C.A. 1155. Where there is a
question as to which of two evaluations is to be applied,

- 4 -

the higher evaluation will be assigned if the disability picture
more nearly approximates the criteria required for that rating;
otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (2000).

The RO has assigned a 50 percent evaluation to the service
connected PTSD in accordance with 38 C.F.R. 4.130, Diagnostic Code
9411. Pursuant to that code, a 50 percent evaluation is warranted
for PTSD with occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships. A 70 percent evaluation
will be assigned where there is evidence of occupational and social
impairment, with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due to such symptoms
as: suicidal ideation; obsessional rituals which interfere with
routine activities; intermittently illogical, obscure, or
irrelevant speech; near-continuous panic or depression affecting
the ability to function independently, appropriately and
effectively; impaired impulse control (such as unprovoked
irritability with periods of violence); spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances (including work or a worklike setting);
inability to establish and maintain effective relationships.

A 100 percent evaluation requires evidence of total occupational
and social impairment due to such symptoms as gross impairment in
thought processes of communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; memory loss for
names of close relatives, own occupation or own name. 38 C.F.R.
4.130, Diagnostic Code 9411.

5 -

The Court has held that Global Assessment of Functioning (GAF)
stores are a scale reflecting the "psychological, social, and
occupational functioning on a hypothetical continuum of mental
health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) [citing the
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32] [hereinafter DSM-IV].
G.A.F scores ranging between 61 to 70 reflect some mild symptoms
(e.g., depressed mood and mild insomnia) or some difficulty in
social, occupational, or school functioning (e.g., occasional
truancy, or theft within the household), but generally functioning
pretty well, and has some meaningful interpersonal relationships.
Scores ranging from 51 to 60 reflect more moderate symptoms (e.g.,
flat affect and circumstantial speech, occasional panic attacks) or
moderate difficulty in social, occupational, or school functioning
(e.g., few friends, conflicts with peers or co-workers). Scores
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal
ideation, severe obsessional rituals, frequent shoplifting) or any
serious impairment in social, occupational or school functioning
(e.g., no friends, unable to keep a job).

Standard of review

Once the evidence has been assembled, it is the Board's
responsibility to consider the entire record on appeal. 38 U.S.C.A.
7104(a). When there is an approximate balance of evidence regarding
the merits of an issue material to the determination of the matter,
the benefit of the doubt in resolving each such issue shall be
given to the veteran. 38 U.S.C.A. 5107, 38 C.F.R. 3.102, 4.3
(1999). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the
Court stated that "a veteran need only demonstrate that there is an
'approximate balance of positive and negative evidence' in order to
prevail." To deny a claim on its merits, the evidence must
preponderate against the claim. See Alemany v. Brown, 9 Vet. App.
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

6 -

Analysis

Initial matter - duty to assist

Initially, the Board notes that during the pendency of the
veteran's appeal but after the claims folder was forwarded to the
Board, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000) was signed into law. It
essentially eliminates the requirement that a claimant submit
evidence of a well- grounded claim, and provides that VA will
assist a claimant in obtaining evidence necessary to substantiate
a claim but is not required to provide assistance to a claimant if
there is no reasonable possibility that such assistance would aid
in substantiating the claim. It also includes new notification
provisions. Specifically, it requires VA to notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant and the claimant's
representative, if any, of which portion, if any, of the evidence
is to be provided by the claimant and. which part, if any, VA will
attempt to obtain on behalf of the claimant.

The Board observes that the veteran has been informed in
communications from the RO, such as the January 1998 Statement of
the Case, of the types of evidence which could be submitted by him
in support of its claim. The veteran, further, has been accorded
ample opportunity to present evidence and argument in support of
this claim and indeed has done so.

It appears that all records pertinent to the veteran's appeal have
been obtained, and the veteran has been provided a recent VA
examination of his service-connected PTSD. The veteran has been
informed of the evidence necessary to substantiate his claim and of
the evidence that he should submit to substantiate his claim. The
Board is not aware of any outstanding evidence which should be
obtained.

The Board finds that the veteran's symptoms approximate the
criteria for a 70 percent rating under the Schedule for Rating
Disabilities. His overall psychiatric

- 7 -

history shows a recent decrease in his functioning since he was
examined by VA in August 1997. In reaching this conclusion, the
Board notes that when examined by VA in April 1999, the appellant's
PTSD symptoms included increased irritability, anxiousness,
apprehension and hypervigilance. Moreover, the appellant suffered
from sleep difficulties and impaired occupational and social
functioning. In this regard, the veteran has related that he spends
most of his time alone and has few, if any, social outlets.

Furthermore, the VA examiner in April 1999 described the veteran's
PTSD as severe, concluded that it had increased in severity over
the years and assigned a GAF of 50. The GAF score is a scale
reflecting the "psychological, social, and occupational functioning
on a hypothetical continuum of mental health-illness." Richard v.
Brown, 9 Vet. App. 266, 267. According to the American Psychiatric
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL
DISORDERS, Fourth Edition, [hereinafter DSM-IV], a GAF of 50
Essentially equates to "serious impairment in social, occupational,
or school functioning or unable to keep a job." While the veteran
is unemployed, the evidence does not support a conclusion that this
is due solely to his PTSD. In sum, although not determinative when
considered by itself, a GAF of 50, together with the evidence
discussed above suggests, after resolving reasonable doubt in the
veteran's favor that he is deficient in most areas reflecting
occupational and social impairment.

Based on the foregoing, the Board finds that the evidence supports
granting a 70 percent rating for PTSD. 38 U.S.C.A. 1155; 38 C.F.R.
4.7, 4.130, Diagnostic Code 9411. The criteria for an evaluation
greater than 70 percent have not, however, been met. The medical
evidence does not show such symptoms as a gross impairment in
thought processes or communication; persistent delusions or
hallucinations; or grossly inappropriate behavior. The veteran is
not in persistent danger of hurting himself or others, and he is
not disoriented as to time or place. In this regard, when examined
by VA in April 1999, he was oriented times three. In addition,
while the veteran indicated that he spent most of his time alone,
he still socialized, albeit limited, with his family. Therefore,
the Board has concluded that

- 8 -

the disability does not more nearly approximate the criteria for a
100 percent evaluation than those for a 70 percent evaluation.

ORDER

Entitlement to 70 percent evaluation for PTSD is granted, subject
to the criteria governing the payment of monetary benefits.

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals

 - 9 -



